t c memo united_states tax_court joseph j james petitioner v commissioner of internal revenue respondent docket no filed date joseph j james pro_se michael d baker for respondent memorandum findings_of_fact and opinion parr judge respondent determined a deficiency in petitioner's federal_income_tax for of dollar_figure and an addition_to_tax for substantial_understatement of tax under section of dollar_figure all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the issues for decision are whether petitioner substantiated any rental expenses in excess of those allowed by respondent we find that he did to the extent stated herein whether petitioner is entitled to deduct more than percent of the expenses attributable to two rental properties he held as a cotenant where he paid all the expenses we hold that he is not whether petitioner is liable for additions to tax for substantial_understatement of tax under sec_6661 we hold that he is to the extent stated herein in the petition petitioner challenged the disallowance of a portion of his charitable_contribution petitioner did not address this issue at trial or on brief thus we find petitioner has abandoned this claim rule e and 92_tc_661 findings_of_fact the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition herein was filed petitioner resided in richmond virginia petitioner is single and filed an individual federal_income_tax return for the year at issue respondent concedes that if the court determines that petitioner is entitled to only percent of the deductions arising from the properties held in cotenancy petitioner should report only percent of the income arising from such properties petitioner filed his federal_income_tax return on date petitioner reported all income and deducted all expenses on six rental properties in philadelphia pennsylvania all of which showed a loss petitioner was the sole owner of four of these properties petitioner owned kingsessing with his mother frances james moore as tenants in common petitioner and his sister brenda pitt owned kingsessing as tenants in common both women were on public assistance and petitioner wanted to provide a place for them to live petitioner provided the downpayment on each property and made the mortgage and escrow payments for taxes and insurance from his own funds the mortgagee's records for kingsessing are in the names of frances james moore or joseph j james we assume the mortgage for kingsessing with brenda pitt is similar each of the kingsessing properties consisted of three units ms moore lived in one of the units pincite and ms pitt lived in a unit pincite the remaining units were rented to others and managed by the two women the women kept up the yards interviewed tenants cleaned vacant apartments collected some of the rents on petitioner's behalf some tenants sent their rent directly to petitioner paid the bills caused repairs to be made and were accountable to petitioner ms moore deposited the rental income in a special joint checking account in the names of herself and petitioner she wrote checks for expenses including some checks to cash during the year in issue petitioner lived at the west hortter property until date when he moved to texas the property was then converted to rental property also in the fall of petitioner's mother and sister moved to his property pincite church road where they continue to reside and to pay rent they continued to manage petitioner's properties at kingsessing and his other properties as well on his federal_income_tax return petitioner reported all of the rental income and claimed all of the expenses associated with the kingsessing properties neither ms moore nor ms pitt filed a federal_income_tax return for in the notice_of_deficiency respondent allowed all the amounts claimed for the property on north walnut street she disallowed percent of the expenses claimed on the kingsessing avenue properties on the theory that petitioner had only a percent interest some other expenses for those and the remaining properties were disallowed for lack of substantiation respondent made concessions in the stipulation and on brief with regard to items substantiated by petitioner close to or at time of trial the chart below reflects total substantiated expenses description west week church kingsessing kingsessing hortter unit road auto expense -- -- -- -- -- clean maint dollar_figure dollar_figure -- dollar_figure -- insurance dollar_figure -- dollar_figure interest big_number big_number big_number repair sec_198 -- taxe sec_601 -- utilities -- -- -- pmi -- -- other -- sub-total big_number big_number big_number depreciation big_number big_number total big_number big_number big_number big_number big_number opinion as a general_rule herein applicable the taxpayer has the burden of proving that the commissioner erred in her determinations rule a substantiation of rental expenses in the stipulation of facts and in respondent's brief respondent conceded numerous deductions in addition petitioner submitted a number of illegible receipts and slips of paper with handwritten itemizations and totals but without supporting documents other documents submitted were duplications of amounts that had already been allowed or stipulated some were undated receipts were for years not in issue or did not reveal for which property work was done or what work was done however based upon the testimony of witnesses and some documents we find that petitioner has substantiated these additional items kingsessing - repairs of dollar_figure consisting of paint dollar_figure and window guards dollar_figure and other of dollar_figure consisting of a certificate of occupancy fee dollar_figure and newspaper advertising dollar_figure kingsessing - repairs of dollar_figure we estimate this amount based on testimony and some written records see 39_f2d_540 2d cir we also allow utilities of dollar_figure based on electric bills for public lighting for the common area we disregard other electric bills at this address because they pertain to ms pitt's personal living quarters church road - repairs of dollar_figure see id w hortter - repairs of dollar_figure consisting of expenses for a refrigerator although the receipt was in the tenant's name we are satisfied by the testimony and by the fact that the receipt was in petitioner's possession that it was a legitimate rental expense we sustain respondent's determinations as to depreciation ownership of rental properties--4512 and kingsessing although the amounts set out above have been substantiated respondent contends that petitioner's deductions pertaining thereto should be limited to percent the properties pincite and kingsessing are owned by petitioner and his mother and sister respectively as cotenants petitioner argues that since he purchased the properties with his own funds and paid all the expenses connected therewith he should be entitled to claim all of the deductions for the reasons set out below we agree with respondent in 28_tc_564 the issue presented was whether the taxpayer could deduct percent of the repair expenses arising from property that he owned as a cotenant with a_trust when he paid percent of such expenses we found that it was a fundamental rule_of new jersey state property law that co-owners share necessary expenses of the repair of the common property in proportion to their ownership a tenant in common who makes necessary repairs on the common property is entitled to reimbursement from other co-tenants id pincite citations omitted accordingly we found that under federal tax law one-half of the repair bill is not the 'ordinary and necessary expenses' of the co-tenant who paid the entire bill id thus we held that each cotenant owned separate_property interests in the common property that produced separate_income to each and the separate expenses that are deductible by each is the portion of the entire expenses which each separate interest bears to the whole and no more id pincite see also conte v commissioner tcmemo_1981_571 since petitioner's cotenants could be required to reimburse him for his payment of a nonproportionate share of the repair expenses arising from the properties held in cotenancy petitioner is not entitled to deduct more than his proportionate share of such expenses estate of boyd v commissioner supra see in re sivak's estate pa a 2d the expenses at issue in boyd involved only repairs here we must also deal with the deductibility of interest and taxes we addressed the deductibility of a cotenant's nonproportionate payment of interest and taxes in the case of 57_tc_296 in cothran we held that a cotenant who paid percent of the interest and taxes arising from property held in cotenancy was allowed to claim only percent of such payment as deductible_interest and taxes id pincite see also revrul_62_39 1962_1_cb_17 based on the foregoing we hold that petitioner is entitled to deduct only his proportionate share of the expenses arising we note that in fact petitioner did receive significant contribution from his cotenants since he received their share of the rental income compare conroy v commissioner tcmemo_1958_6 and powell v commissioner tcmemo_1967_32 where we held that a cotenant may deduct more than his proportionate_share_of_interest and taxes arising from property held in cotenancy where the cotenant paid such expenses to avoid personal liability or to preserve his interest in cotenancy property petitioner had no legal_obligation to pay more than his share of the taxes under pennsylvania law and pennsylvania law would not divest petitioner of his cotenancy interest for his cotenants' failure to pay their proportionate share of the taxes pa cons stat ann secs and moreover pennsylvania law provides that a cotenant who pays more than his proportionate share of mortgage interest is entitled to reimbursement for the payments in excess of his proportionate share weiskircher v connelly pa a in fact petitioner did receive contribution from his cotenants see supra note accordingly the cases of conroy and powell are distinguishable from the property held in cotenancy even though he paid the full amount of such expenses additions to tax--substantial understatement sec_6661 provides that if there is a substantial_understatement_of_income_tax for any taxable_year there shall be added to the tax an amount equal to percent of the amount of any underpayment attributable to such understatement 90_tc_498 the amount of the understatement is equal to the excess of the amount of tax required to be shown on the return for the tax_year less the amount of the tax_shown_on_the_return 91_tc_88 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6661 petitioner has not shown that he comes within any exception to sec_6661 if under a rule computation the recomputed deficiency satisfies the statutory_percentage or amount petitioner will be liable for this addition_to_tax to reflect the foregoing petitioner's satisfaction of the full amount of the expense sec_5 associated with the cotenancy properties no doubt conferred a benefit on his cotenants in the nature of either income a loan repayment of a loan or a gift see 279_us_716 revrul_62_39 1962_1_cb_17 however the record is void of any evidence that would enable us to decide which of the above classifications pertains to the case before us nor is such a decision necessary decision will be entered under rule
